DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todeschini et al. (JP2014099176) in view of Muylle (WO2011/000944) and Nichtberger (US2003/0212577).
To claim 1, Todeschini teach a method comprising: 
identifying an image of a plurality of physical items having scannable codes (4010 of Fig. 4; paragraphs 0013, 0019, 0060, obtaining an image of one or more objects having one or more decodable indicia);
generating a plurality of physical item identifiers from the scannable codes in the image (4020-4030 of Fig. 4; paragraphs 0061-0062, decode the one or more decodable indicia when respective positions within the acquired image are determined); 
determining, via one or more requests to a remote networked device, that one or more of the plurality of physical item identifiers do not have corresponding information on the remote networked device and that other physical item identifiers of the plurality of physical item identifiers correspond to existing information on the remote networked device (paragraphs 0027, 0038, 0042, 0058, decode indicia for information retrieval from an external computer);
generating a user interface comprising the scannable codes with visual elements that indicate the one or more of the scannable codes in the user interface that do not have corresponding information without displaying information data for the physical item identifiers having existing information; and causing, by a processor of a user device, presentation of the user interface (4040 of Fig. 4; paragraphs 0063-0064, display the acquired image on the display, visually mark one or more successfully decoded indicia in the displayed image in an emphasized manner, paragraphs 0011, 0018, 0021, 0041-0042, unsuccessfully decoded indicia would be not marked as successfully descripted in the displayed image).
But, Todeschini do not expressly disclose determining, via one or more requests to a remote networked device, that one or more of the plurality of physical item identifiers do not have corresponding user accounts on the remote networked device and that other physical item identifiers of the plurality of physical item identifiers correspond to existing user accounts on the remote networked device.
	Muylle teach having an image of a plurality of biological sample carrier plates with corresponding barcodes (Figs. 8-9; pages 13-16, scanning), wherein the barcodes correspond to patient IDs (pages 4-5).
	Nichtberger teach scanning identification code (paragraph 0028) and inquiring a remote database for corresponding patient identification information (paragraph 0021), wherein new or there is no information existing in the system database, patient identification information may be manually entered to verify identification, medical insurance coverage, etc., and establish a new patient database (Fig. 2, paragraph 0023), which correspond to Muylle’s teaching in associating patient IDs with barcode attached physical items in an image.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Muylle and Nichtberger into the method of Todeschini, in order to verify associated patients from barcodes in acquired image and identify unregistered patients based on network provided info.

To claim 13,  Todeschini, Muylle and Nichtberger teach a system comprising: one or more processors of a client device; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: identifying an image of a plurality of physical items having scannable codes; generating a plurality of physical item identifiers from the scannable codes in the image; determining, via one or more requests to a remote networked device that one or more of the plurality of physical item identifiers do not have corresponding user accounts on the remote networked device and that other physical item identifiers of the plurality of physical item identifiers correspond to existing user accounts on the remote networked device; generating a user interface comprising the scannable codes with visual elements that indicate the one or more of the scannable codes in the user interface that do not have corresponding users accounts without displaying user account data for the physical item identifiers having existing user accounts; and causing, by a processor of a user device, presentation of the user interface (as explained in response to claim 1 above).

To claim 20, Todeschini, Muylle and Nichtberger teach a machine-readable storage device embodying instructions that, when executed by a device, cause the device to perform operations comprising: identifying an image of a plurality of physical items having scannable codes; generating a plurality of physical item identifiers from the scannable codes in the image; determining, via one or more requests to a remote networked device that one or more of the plurality of physical item identifiers do not have corresponding user accounts on the remote networked device and that other physical item identifiers of the plurality of physical item identifiers correspond to existing user accounts on the remote networked device; generating a user interface comprising the scannable codes with visual elements that indicate the one or more of the scannable codes in the user interface that do not have corresponding users accounts without displaying user account data for the physical item identifiers having existing user accounts; and causing, by a processor of a user device, presentation of the user interface (as explained in response to claim 1 above).




To claims 2 and 14, Todeschini, Muylle and Nichtberger teach claims 1 and 13.
Todeschini, Muylle and Nichtberger teach wherein each scannable code in the user interface is selectable to access data about a physical item identifier corresponding to the scannable code (Todeschini, paragraphs 0065-0067).

To claims 3 and 15, Todeschini, Muylle and Nichtberger teach claims 1 and 13.
Todeschini, Muylle and Nichtberger teach further comprising: receiving, through the user interface, one or more selections of the scannable codes in the user interface that do not have a corresponding network account on the remote networked device; and storing, in a database, a flag status for each of the one or more selected scannable codes, the flag status indicating that corresponding network accounts do not exist for the physical item identifiers of the selected scannable codes (as explained in response to claim 1 above; Todeschini, paragraphs 0018, 0041).

To claim 9, Todeschini, Muylle and Nichtberger claim 1.
Todeschini, Muylle and Nichtberger teach wherein generating the plurality of physical item identifiers comprises identifying, in the image, regions of interests (ROIs) using a convolutional neural network, each of the ROIs having image coordinates within the image (Todeschini, Muylle and Nichtberger teach all as explained in response to claim 1, except using convolutional neural network, which is well-known in the art and obvious for incorporation by one ordinary skill in the art, hence Official Notice is taken).

To claim 10, Todeschini, Muylle and Nichtberger teach claim 9.
Todeschini, Muylle and Nichtberger teach wherein generating the plurality of physical item identifiers comprises: specifying, for each ROI, the image coordinates of the ROI in the image; and decoding a scannable code from the image using the image coordinates of the ROI (as explained in response to claim 9 above).

To claims 7 and 19, Todeschini, Muylle and Nichtberger teach claims 1 and 13.
Todeschini, Muylle and Nichtberger teach wherein the user accounts have user account identifiers, and wherein the user interface does not display the user account identifiers (as explained in response to claim 1 above).

To claim 8, Todeschini, Muylle and Nichtberger teach claim 1.
Todeschini, Muylle and Nichtberger teach further comprising: transmitting the one or more requests to the remote networked device, the one or more requests comprising one or more of the plurality of physical item identifiers; and receiving, from the remote networked device, a response indicating that one or more physical item identifiers do not have corresponding user accounts (as explained in response to claim 1 above).

To claims 11 and 17, Todeschini, Muylle and Nichtberger teach claims 1 and 13.
Todeschini, Muylle and Nichtberger teach wherein generating the plurality of physical item identifiers comprises: generating a plurality of image portion files by cropping each of the ROIs; and individually decoding a scannable code from each of the image portion files (Todeschini, Muylle and Nichtberger teach most as explained in response to claim 1 above, except cropping, which is well-known in the art and obvious for incorporation by one ordinary skill in the art, hence Official Notice is taken).

To claim 12, Todeschini, Muylle and Nichtberger teach claim 1.
Todeschini, Muylle and Nichtberger teach wherein the physical items are biological sample containers (as explained in response to claim 1 above).



Claim(s) 4-6, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todeschini et al. (JP2014099176) in view of Muylle (WO2011/000944), Nichtberger (US2003/0212577) and Bernard et al. (US2018/0341747).
To claim 4, Todeschini, Muylle and Nichtberger teach claim 1
Todeschini, Muylle and Nichtberger teach automatic operation, but Todeschini, Muylle and Nichtberger do not expressly disclose further comprising: automatically uploading batch data indicating one or more physical item identifiers that have network accounts on the remote networked device.
Bernard teach an image annotator system comprising: in response to determining whether each of the plurality of physical item identifiers has a network account identifier that is not accessible on the client device (paragraphs 0056, 0075-0076, data require classification and user profile correspondence determination, wherein only identified), automatically uploading batch data indicating one or more physical item identifiers that have network accounts on the network server (paragraphs 0075-0076, 0105, 0142-0143, obviously only account associated data would be uploaded), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and system of Todeschini, Muylle and Nichtberger, in order to further data upload procedure.

To claim 5, Todeschini, Muylle, Nichtberger and Bernard teach claim 4.
Todeschini, Muylle, Nichtberger and Bernard teach wherein the batch data comprises physical item identifiers and metadata indicating which of the physical item identifiers have corresponding network accounts (Bernard, paragraphs 0052-0053).

To claims 6 and 18, Todeschini, Muylle and Nichtberger teach claims 2 and 14.
Nichtberger teach manually entering information (paragraph 0023), but Todeschini, Muylle and Nichtberger do not expressly disclose wherein the data accessed about the physical item identifier comprises a network link configured to populate one or more fields in the user interface, the one or more fields comprising a physical item identifier field.
Bernard teach an image annotator system having the data accessed about the physical item identifier comprises a network link configured to populate one or more fields in the user interface, the one or more fields comprising a physical item identifier field (Figs. 8A-Y, paragraphs 0048, 0063, 0076, 0122, 0142), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and system of Todeschini, Muylle and Nichtberger, in order to implement annotation.

To claim 16, Todeschini, Muylle and Nichtberger claim 13.
Todeschini, Muylle, Nichtberger and Bernard teach the operations further comprising: in response to determining whether each of the plurality of physical item identifiers has a network account identifier that is not accessible on the client device, automatically batch uploading a success status for physical item identifiers that do have network accounts on the remote networked device (as explained in response to claim 4 above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        October 7, 2022